Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 44} I concur with the ultimate disposition in this case — an 18-month suspension with the final six months stayed on the condition that respondent commit no further misconduct. I dissent from the majority’s holding as to Count 1.1 concur with it as to Count III and Count VI but would have instituted a more severe penalty on those counts. Since I would have instituted no penalty as to Count I, the majority and I end up at the same place with regard to the total length of suspension.
{¶ 45} This case contrasts what is acceptable (occasionally) in small-town practice from what is a manipulation of small-town practice. Count I exemplifies *261the rough-around-the-edges, practical realities of being the lone municipal judge in a small county; Counts III and VI, on the other hand, demonstrate the corruptive nature of that singular power.
{¶ 46} I agree with the board’s determination of Count I — the facts did not demonstrate a breach of the Code of Judicial Conduct or the Code of Professional Responsibility. The judge erred, but in the heat of the moment and without malevolent intent. His error was properly dealt with, and reversed, by the court of appeals.
{¶ 47} Counts III and VI, however, do not involve well-intentioned but ham-handed attempts to run an efficient courtroom. Those counts involve deliberate activity that was unquestionably improper and prejudicial to certain parties. In Count III, respondent removed a judgment without giving the creditor an opportunity to be heard and willfully manipulated the record in the case. Then, the action remained pending until respondent left the bench. The episode smacks of favoritism.
{¶ 48} Count VI reveals a thought-through plan to essentially revive debtors’ prisons. Medley used as an excuse the expectations of the residents of Gallia County to have the court itself collect their small-claims judgments. Whatever their expectations, no citizen of any county can expect to have people jailed for failing to immediately pay their small-claims judgments. Although Gallia County was settled by members of the French aristocracy, they’ve been here since 1790, which is long enough to know that America doesn’t work that way.